Opinion by
Cline, J.
In accordance with stipulation of counsel, the apricot kernels in question were held dutiable at 3 cents per pound under paragraph 762, as claimed, following Abstract 34104. The protest was also sustained as to drugs advanced in value, claimed dutiable at 10 percent ad valorem under paragraph 34, on the authority of Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372), as amended by Abstract 44821. In accordance with stipulation of counsel merchandise assessed as distilled spirits was held not taxable under the Internal Revenue Act of 1918, on the authority of Wing Duck v. United States (6 Cust. Ct. 133, C. D. 446).